Citation Nr: 0118303	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  99-05 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for scars right 
lower leg.

3.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated March 1998 and 
September 1998 by the Portland, Oregon, Regional Office (RO), 
which increased the evaluation for the veteran's 
chondromalacia patella, right knee, to 20 percent effective 
November 24, 1997; granted service connection for scars of 
the right leg assigning a noncompensable evaluation effective 
June 4, 1998; denied service connection for PTSD.  In May 
2001, the veteran testified at a Travel Board hearing before 
the undersigned Member of the Board in Portland, Oregon.

At his May 2001 hearing, the veteran appeared to raise new 
claims concerning entitlement to service connection for 
muscle damage at the site of the service connected scars of 
the right lower leg.  This issue is hereby referred to the RO 
for appropriate action.

The issue of an increased evaluation for chondromalacia 
patella, right knee will be discussed in the REMAND section 
below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.

3.  The veteran's service-connected lower right leg scars are 
manifested by a 15 centimeter scar over the anterior knee, a 
9 centimeter and 4 centimeter scar over the medial knee; 
without objective demonstration of tenderness, adhesions, 
pain, or limitation of function.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).

2.  The criteria for a compensable evaluation for residuals 
of a scar of the right lower leg have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

I.  Service connection PTSD

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen, 10 Vet. App. at 138; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

There is medical evidence of a diagnosis of PTSD based on 
claimed inservice stressors as well as stressors which 
involved the murder of his mother by his father when the 
veteran was 5 years old and the veteran's marital discord.  
The veteran is currently serving a 70-year term under the 
Psychiatric Security Review Board (PSRB) regarding charges of 
Kidnapping II and six weapons charges.

The veteran testified at his July 1999 and May 2001 RO and 
Travel Board hearings that while stationed at the Marine 
Barracks in Guam in April 1987 he witnessed a fellow Marine 
killed when his Light Armored Vehicle (LAV) overturned 
pinning him in the turret.  The veteran did not remember the 
Marine's name, but indicated that there had been an 
investigation.  The veteran also indicated that after this 
incident a friend was killed while on patrol when he stepped 
on an old World War II land mine.  The veteran did not 
witness the incident and did not remember the Marine's name.  
The veteran also contends that he personally shot and killed 
a Guamanian civilian who started firing at the gate of the 
munitions depot/nuclear weapons facility in the summer or 
winter of 1987.  The veteran reported that Navy investigators 
questioned him and the civilian police also were on site.  
The veteran and other Marines involved in the incident were 
transferred to other positions on the island.  The veteran 
also contends that he feared for his life when Typhoon Roy 
hit the island.  The veteran was not injured during the 
typhoon.

The RO contacted the Department of the Navy concerning the 
veteran's stressors.  In a letter dated in October 2000 the 
Naval Assistant Head of the Records Correspondence Section, 
Personnel Management Support Branch indicated that a search 
of the unit diaries of Marine Barracks Quantico for May, 
June, and July 1987 did not show any casualties.  They were 
unable to verify the death of Marines through the unit 
diaries.  It was noted that without knowing the specific unit 
to which the veteran was attached, down to the company level, 
no further research could be provided.  It was suggested that 
information regarding line of duty investigations be 
forwarded to the Office of the Judge Advocate General.

The RO again contacted the Department of the Navy enclosing a 
copy of the veteran's duty roster sheet indicating unit 
assignment.  In a letter dated in November 2000, the Records 
Correspondence Section, Personnel Management Support Branch, 
Department of the Navy, responded that a search of the unit 
diaries of Marine Barracks, Guam did not show any casualties 
for April, May, June or July 1987.  They were unable to 
verify the death of a Marine without knowing his name, or 
unit assigned.  The RO contacted the Office of the Judge 
Advocate General concerning line of duty investigations 
surrounding the veteran's claimed stressors.  By 
correspondence dated in December 2000, the Judge Advocate 
General's Office indicted that no record of these 
investigations was found.  The Commanding Officer of the 
Marine Barracks in Guam furnished the RO the command 
chronologies for the period January 1987 to June 1988.  These 
chronologies did not note or address any of the veteran's 
claimed stressors.

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  Here, there is 
no adequate evidence establishing that the veteran's claimed 
in-service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  The 
veteran's alleged stressors have not been verified by the 
service department, and the veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  Consequently, the claim of service 
connection for PTSD must be denied.

The RO has made all reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim, 
and, in light of the absence of supporting evidence of 
inservice stressors, no reasonable possibility exists that 
any other assistance would aid in substantiating the claim.  
Review of the record reveals that the RO made attempts to 
obtain evidence of the inservice stressors with information 
identified by the veteran by sending all the available 
information it had to the appropriately identified military 
sources.  However, these sources were unable to verify any of 
the claimed stressors, and the veteran has not provided any 
additional information.  The RO notified the veteran of the 
evidence that was necessary to substantiate the his claim.  
In the October 2000 and April 2001 statement of the case and 
supplemental statement of the case, the RO clearly notified 
the veteran what was necessary for him to establish his claim 
for service connection for PTSD.  For these reasons, a remand 
for development of the claim under the the provisions of VCAA 
is not warranted. 

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Compensable evaluation for scars right lower leg

The veteran contends that his scars on the right lower leg 
are more severe than contemplated by the evaluation assigned.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  The Fenderson case requires consideration be given 
to staged ratings in claims arising out of the original grant 
of service connection.  The severity of the veteran's 
disability must be evaluated from the effective date of 
service connection through the present.  Fenderson, 12 Vet. 
App. at 125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

With regard to the development that has been undertaken in 
this case, the record includes an October 1999 VA examination 
which is adequate for rating purposes.  No additional 
pertinent evidence has been identified by the veteran.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased ratings for 
the disability at issue.  The discussions in the statement of 
the case and supplemental statements of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would aid in substantiating the claim 
and, therefore, an additional remand is not necessary.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Private medical records from Oregon State Hospital dated 
November 1997 noted healed medial and lateral surgical scars 
on the right knee with normal range of motion, no swelling, 
tenderness, or effusion and no evidence of internal or 
external ligament instability.

July 1998 VA examination noted a well healed surgical scar in 
the medial aspect of the knee and a scar proximal to the 
right knee, which were not due to surgical procedures.  The 
scars were noted to be well healed and not affixed to any 
underlying structures.  

VA progress notes dated August 1998 noted well-healed scars 
at the medial aspect of the right knee.

The veteran's October 1999 VA examination showed a 15-
centimeter scar over the anterior knee, a 9-centimeter and 4 
centimeter scar over the medial knee.  There was no fixation 
of the scars to the underlying tissues and there was no 
obvious deformity or muscle atrophy of the knee or legs.  
There was no swelling and no limitation of motion noted for 
these service connected scars.

At his July 1999 RO hearing, the veteran testified that he 
had a difficult time wearing his knee brace due to the 
pressure on the scars.  At his May 2001 Travel Board hearing, 
the veteran testified that his scars were painful when 
pressure was applied and they were numb.

The veteran is currently assigned a noncompensable rating for 
the scars of the right lower leg under Diagnostic Code 7805, 
which directs that ratings are to be assigned based on 
limitation of function of the part affected.  Other codes 
under which the veteran may be rated include: Diagnostic Code 
7803 which provides for a maximum 10 percent disability 
rating for superficial scars that are poorly nourished and 
accompanied by repeated ulcerations; while Diagnostic Code 
7804 provides for a maximum 10 percent disability rating for 
superficial scars that are tender and painful on objective 
demonstration.

In this case, the preponderance of the evidence is against 
the assignment of a compensable rating for the veteran's 
lower right leg scars.  The scars have been found to be 
nontender and with no adhesions on physical examination.  As 
no limitation of function is present, there is no basis for 
the assignment of a compensable evaluation.  Thus, a 
noncompensable rating under Diagnostic Code 7805 is the 
maximum rating warranted under this code.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related 
diagnostic code sections.  The evidence does not indicate 
that the veteran's lower right leg scars are poorly nourished 
with repeated ulceration, as is contemplated by the criteria 
of Diagnostic Code 7803.  Finally, the lower right leg scars 
have not been shown to be tender and painful on objective 
demonstration, as is required for an evaluation under 
Diagnostic Code 7804.  Hence, evaluation under another 
potentially applicable diagnostic code is not warranted.

For the foregoing reasons, the weight of the evidence is 
against a compensable rating for the veteran's lower right 
leg scars.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for scars right lower 
leg is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted above, during the pendency of the veteran's appeal 
but after the case was forwarded to the Board, the President 
signed the VCAA.  VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.

VA progress noted dated March 1999 show that the examiner 
suspected very early arthritis in the veteran's medial 
compartment; however, there was no evidence that x-rays were 
taken.  The recent examination did not answer some of the 
points raised in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which requires that functional loss be fully portrayed.  It 
is essential that the examination adequately portray the 
degree of functional loss.  38 C.F.R. §§ 4.40, 4.45 (1998); 
DeLuca, supra.  For these reasons, further development of the 
medical record is necessary.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

2.  Following the above, the veteran 
should undergo VA orthopedic examination 
to determine the current severity of his 
service-connected chondromalacia patella, 
right knee.  All indicated tests and 
studies should be accomplished, including 
x-rays to determine the existence of 
arthritis.  The orthopedic examiner 
should also perform full range of motion 
testing of the right knee and should 
clearly report both the normal ranges of 
motion for the knee and the actual ranges 
of motion shown on testing of the veteran 
so as to allow for comparison.  Further, 
in accordance with DeLuca, at 8 Vet. App. 
202, the examination report should 
clearly indicate whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  With regard to the different 
ranges of motion tested, the examiner 
should report at what degree such motion 
is limited by pain, and the examiner 
should portray in degress any additional 
loss of motion due to pain.  Further, the 
examiner should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
visible behavior.  The claims folder and 
a copy of this remand must be made 
available to the examiner for his or her 
review in conjunction with the 
examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should review the 
claims file to ensure that all the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examination and 
range of motion testing are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.

5.  The RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 


